DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	Claim 1, lines 3-4, "the cable" lacks antecedent basis.
 	Claim 19, line 4, "the cable" lacks antecedent basis.
 	Claims 2-18 and 20-22 are included in this rejection because of dependency.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 1-4, 7-12, 15 and 17 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Cohn (5466011).
 	Cohn discloses a product (10) comprising at least one indicia (14) placed on the product, the at least one indicia corresponding to a unique code (col. 3, line 2, unique and distinct from each other), wherein the at least one indicia is visible from an exterior of the product and indicates a manufacturing line on which the cable manufactured or a plant where the cable was manufactured (col. 3, line 5, properties or location) (re claim 1).  Cohn also discloses that the product is longitudinally continuous (re claim 2); the at least one indicia  
 	Re claims 7-11, it has been held that the patentability of a product claim is determined by the novelty and nonobviouness of the claimed product itself without consideration of the process for making it which is recited in the claim. In re Thorpe, 111 F. 2d 695, 698, 227 USPQ 964, 966; see also In re Nordt Development Co., LLC, [2017-1445] (February 8, 2018).

Claims 1-3 and 7-11 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Andrews et al. (4997994).
 	Andrews et al. discloses a product (20) comprising at least one indicia (40) placed on the product, the at least one indicia corresponding to a unique code (col. 1, lines 24-26 and col. 3, lines 66-68), wherein the at least one indicia is visible from an exterior of the product and indicates at least one of a date the cable was manufactured, a manufacturing line on which the cable manufactured, or a plant where the cable was manufactured (re claim 1).  Andrews et al. also discloses that 
 	Re claims 7-11, it has been held that the patentability of a product claim is determined by the novelty and nonobviouness of the claimed product itself without consideration of the process for making it which is recited in the claim. In re Thorpe, 111 F. 2d 695, 698, 227 USPQ 964, 966; see also In re Nordt Development Co., LLC, [2017-1445] (February 8, 2018).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later 
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-4, 7-12, 14-17, and 19-23 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cohn in view of Andrews et al.
 	As stated in the above, Cohn does teach the indicia indicating a plant where the cable was manufactured (location, col. 3, line 5).  However, if the applicant were traversed such rejection, the following rejection would be applied.
 	Cohn discloses the invention substantially as claimed except for the at least one indicia indicating a date the cable was manufactured or a plant where the cable was manufactured (re claim 1) or indicating a particular specification under which the cable was manufactured (re claim 19) or indicating a linear distance of the product (re claim 23).  
 	Andrews et al. (col. 1, lines 24-26 and col. 3, lines 66-68) discloses a cable comprising at least one indicia (40) placed on the cable, wherein the indicia indicates a date the cable was manufactured, a plant where the cable was 
 	It would have been obvious to one skilled in the art to apply the teaching of Andrews et al. in the product of Cohn to identify a date the cable was manufactured, a plant where the cable was manufactured, a particular specification under which the cable was manufactured, or a linear distance of the product by just looking at the product.
 	Modified product of Cohn also discloses that the product is longitudinally continuous (re claim 2); the at least one indicia  placed longitudinally on the product (re claim 3); the at least one indicia is placed on the product perpendicular to a longitudinal axis of the product (Figs 1-4) (re claim 4); the unique code is encrypted in the at least one indicia (re claim 12); the product comprises tubing (col. 2, lines 49-50) (re claims 15 and 16); the tubing of Cohn can be configured to be used for refrigerant since it comprises structure and material as claimed (re claims 17 and 22); the plurality of indicia are placed on the product periodically (re claim 20) and are placed on the product perpendicular to the longitudinal axis of the product (re claim 21).
 	Re claims 7-11, it has been held that the patentability of a product claim is determined by the novelty and nonobviouness of the claimed product itself without In re Thorpe, 111 F. 2d 695, 698, 227 USPQ 964, 966; see also In re Nordt Development Co., LLC, [2017-1445] (February 8, 2018).
  	Re claims 14 and 16, it would have been obvious to one skilled in the art to use copper for the product or tubing of Cohn to meet the specific use of the resulting product since copper is well-known in the art for its highly thermal and electrical conductivity.

Claims 5 and 6 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Andrews et al. in view of Lin (2009/0014200).
 	Andrews et al. discloses the invention substantially as claimed including individual characters comprising the at least one indicia.  Andrews et al. does not disclose the at least one indicia being placed on the product at an angle that is not perpendicular and not parallel to the longitudinal axis of the product.  Lin discloses a product having at least one indicia (73 or 93) placed on the product, wherein the at least one indicia (73) is placed on the product at an angle that is not perpendicular and not parallel to the longitudinal axis of the product.  It would have been obvious to one skilled in the art to place the at least one indicia of Andrews et al. at an angle that is not perpendicular and not parallel to the .
Claim 13 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cohn in view of Muto et al. (JP 2001-189112).
 	Claim 13 additionally recites the at least one indicia including a sequential number portion corresponding to a sequential number that is incremented by an amount equal to a predetermined distance along the product.  Muto et al. discloses a product comprising at least one indicia which includes a sequential number portion corresponding to a sequential number that is incremented by an amount equal to a predetermined distance along the product.  It would have been obvious to one skilled in the art to include a sequential number portion as taught by Muto et al. in the at least one indicia of Cohn to identify the length of the product.

Claim 18 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cohn in view of Duhancik (6114633).
 	Claim 18 additionally recites the product comprising a metal wire clad with another metal.  Duhancik discloses a product comprising a metal wire clad with another metal (Fig. 2).  It would have been obvious that depending on the specific use of the resulting product, one skilled in the art would modify the .

Claims 19 and 23 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Andrews et al. in view of Cohn.
 	Andrews et al. discloses a product comprising an indicia (40) placed on the product, the indicia corresponding to a unique code, wherein the indicia is visible from an exterior of the product, wherein the indicia indicates a particular specification under which the cable was manufactured (type of cable structure) or indicates a linear distance of the product (footage length).  Andrews et al. does not specifically disclose a plurality of the indicia placed periodically and longitudinally on the product.  Cohn discloses a product comprising a plurality of indicia (14) placed periodically and longitudinally on the product.  It would have been obvious to one skilled in the art to modify the product of Andrews et al. to comprise a plurality of the indicia, as taught by Cohn, to ease the identification of the product.

				Contact Information
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAU N NGUYEN whose telephone number is (571)272-1980.  The examiner can normally be reached on M-Th, 7am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J Thompson can be reached on 571-272-2342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHAU N NGUYEN/Primary Examiner, Art Unit 2847